The defendants are indicted for obstructing an officer in the discharge of his duty.
The ground relied on by the defendants for a new trial is that after taking away Wysga, in whose arrest it is charged that the obstruction took place, the officers came back and then, without a warrant, arrested the defendants. Admitting this to be so, it is no defence to this indictment. If the defendants obstructed an officer in the first arrest, it is no answer to this indictment to say that they were illegally taken into custody upon the charge against them.
In all the points relating to the charge in the indictment there is sufficient testimony, if believed, to support the verdict.
The petition for a new trial must be denied.